 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 355 NLRB No. 83 
478 
Sheehy Enterprizes, Inc. 
and Laborers™ International 
Union of North America, State of Indiana Dis-
trict Council, a/w Laborers™ International Union 
of North America.  
Case 25ŒCAŒ30583
 August 12, 2010 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER AND BECKER On January 30, 2009, the two sitting members of the 
Board issued a Decision and 
Order in this proceeding, 
which is reported at 353 NLRB 803 (2009).
1  Thereafter, 
the Respondent filed a petition for review in the United 
States Court of Appeals for the Seventh Circuit, and the 
General Counsel filed a cross-petition for enforcement.  
On April 20, 2010, the court 
of appeals denied the Re-
spondent™s petition for review and granted the General 
Counsel™s cross-petition for en
forcement.  602 F.3d 839.
                                                          
 1 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh 
delegated to Members Liebman, 
Schaumber, and Kirsanow, as a thre
e-member group, all of the powers 
of the National Labor Relations Boar
d in anticipation of the expiration 
of the terms of Members Kirsanow
 and Walsh on December 31, 2007.  
Thereafter, pursuant to this delega
tion, the two sitting members issued 
decisions and orders in unfair labor
 practice and representation cases. 
   On June 17, 2010, the United States Supreme Court 
issued its decision in 
New Process Steel, L.P. v. NLRB
, 130 S.Ct. 2635, holding that under Section 3(b) of the 
Act, in order to exercise the delegated authority of the 

Board, a delegee group of at 
least three members must be 
maintained.  Thereafter, on Ju
ly 21, 2010, the court of 
appeals granted a petition for rehearing and remanded 

this case to the Board ﬁso that a properly constituted 
panel can resolve this dispute.ﬂ 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel.
2 The Board has considered the judge™s decision and the 
record in light of the exceptions and briefs and has de-
cided to affirm the judge™s rulings, findings, and conclu-
sions and to adopt the recommended Order to the extent 

and for the reasons stated in 
the decision reported at 353 
NLRB 803, which is incorporated herein by reference.
3                                                           
 2 Consistent with the Board's general practice in cases remanded 
from the courts of appeals, and for reasons of administrative economy, 

the panel includes the members who pa
rticipated in the original deci-
sion.  Furthermore, under the Board™s standard procedures applicable to 
all cases assigned to a panel, the Board Members not assigned to the 

panel had the opportunity to particip
ate in the adjudication of this case 
at any time up to the i
ssuance of this decision. 
3 We find it unnece
ssary to rely on 
Sawgrass Auto Mall
, 353 NLRB 
436 (2008), cited in fn. 1 of the prior decision. 
